                             Case 5:20-cr-00014-F Document 26 Filed 01/28/20 Page 1 of 1
                                      CRIMINAL COURTROOM MINUTE SHEET
DATE: Jan 28, 2020                           GRAND JURY ARRAIGNMENT                    CASE: CR-20-14-F

 TIME IN COURT: 15 mins                                                                                             COURTROOM:102

MAGISTRATE JUDGE SUZANNE MITCHELL                                                                  COURTROOM DEPUTY LESA BOLES

UNITED STATES OF AMERICA vs. JEREMIAH BOUZIDEN
Defendant States true and correct name as: Jeremiah Dale Bouziden                                                                AGE: 43
Government Cnsl: TOM SNYDER                                                Defendant Cnsl: RICHARD ANDERSON
U.S. Probation Officer:                                                                                                  Court appointed
     Defendant Appears, custody of U.S. Marshal with Counsel                                   Interpreter:
     Defendant advised of his / her right of consular notification,
     Court inquires of Government regarding notification of victim(s) under Justice for All Act.
     Dft informed that he / she is not required to make a statement and that any statement made by him / her may be used against him / her.
     Dft advised of his / her right to an attorney.                                     Dft fully advised of the substance of the count(s).
     Dft provided copy of Indictment                                                    Dft waives reading of the Indictment by the Court.
     Dft enters plea of Not Guilty

     Case set on jury docket beginning the week of March 10, 2020, before U.S. District Judge Stephen P. Friot

     Government recommends defendant be released on
     Government recommends defendant be detained based on
     Government
              Upon motion of the Government and request for continuance by
              Detention Hearing is set for
      Defendant waives/reserves right to detention hearing. Waiver/Reservation of detention hearing and consent to Order of Detention pending
      further proceeding entered. Order of Detention entered.
      Defendant requests the detention hearing be postponed at this time reserving the right to request a hearing at a later date should
      defendant's circumstances change.

The Court Orders:
     The Court finds good cause to exceed the 3 and 5 day time limits provided by the Bail Reform Act. A detention hearing will not be held
     at this time based upon Defendant's circumstances. Should defendant's circumstances change, a detention hearing will be promptly held
     upon request of either party.
     Defendant temporarily detained pending Detention hearing. Written Order entered. Defendant remanded to custody of U.S. Marshal.
     Defendant detained per Detention Order previously entered. Defendant remanded to custody of U.S. Marshal.
     Defendant released on previously posted bond with conditions per Release Order.
     Unsecured Bond set at                                                   with conditions per Release Order.
     Secured Bond set at                                                    with conditions per Release Order as the Court finds that the
     release of the Defendant on a personal recognizance bond or unsecured appearance bond would not reasonably assure his / her appearance
     in court and the safety of the community.
     Defendant remanded to the custody of U.S. Marshal pending execution of bond.
     Defendant remanded to the custody of U.S. Marshal.




SR-01-2016
